Exhibit 10.18

LOGO [g215954g50g66.jpg]

CAREFUSION CORPORATION

PERFORMANCE STOCK UNITS AGREEMENT

On [grant date] (the “Grant Date”), CareFusion Corporation, a Delaware
corporation (the “Company”), has awarded to [employee name] (“Awardee”) a
targeted number of [# of shares] (the “Target Number”) Performance Stock Units
(the “Performance Stock Units” or “Award”) to be calculated and determined as
discussed below. Each Performance Stock Unit will represent an unfunded and
unsecured promise of the Company to deliver shares of common stock, par value
$0.01 per share, of the Company (the “Shares”) to Awardee as set forth herein.
Each Performance Stock Unit will be subject to forfeiture until the date such
Performance Stock Unit vests pursuant to Paragraph 1 of this Agreement, or as
otherwise provided herein. The Performance Stock Units have been granted
pursuant to the CareFusion Corporation 2009 Long-Term Incentive Plan (the
“Plan”), and shall be subject to all provisions of the Plan, which are
incorporated herein by reference, and shall be subject to the provisions of this
Agreement. Capitalized terms used in this Agreement that are not specifically
defined will have the meanings ascribed to such terms in the Plan.

1. Vesting.

(a) Subject to the continuous service requirements in Paragraph 3, the
Performance Stock Units will vest to the extent that the specific performance
measure set forth in Appendix A of this Agreement (the “Performance Measure”)
equals or exceeds the designated performance target level or levels specified in
Appendix A of this Agreement (the “Performance Target”) for the three-fiscal
year period ending June 30, 2014 (the “Performance Period”). Any determination
that the Performance Target is achieved and that any Performance Stock Units
vest with respect to the Performance Period shall be made by written
certification of the Human Resources and Compensation Committee of the Board of
Directors of the Company (the “Committee”) not later than the date that is 2 1/2
months after the end of the Performance Period.

(b) Notwithstanding the foregoing, if, prior to the end of the Performance
Period, but at least six (6) months from the Grant Date, a Change of Control
occurs, then the Performance Stock Units will vest upon such Change in Control
as to 100% of the Target Number.

2. Transferability. The Performance Stock Units shall not be transferable.

3. Continuous Service Requirement and Termination of Employment.

(a) General. Except as set forth in Paragraphs 6(b), (c) and (d) below, in order
to receive a payment pursuant to Paragraph 6 hereof with respect to any portion
of the Performance Stock Units that vests in accordance with Paragraph 1 hereof,
Awardee must remain in the continuous employ of the Company or its Affiliates
through the date specified in Paragraph 6 on which any Shares are paid, and if a
Termination of Employment of Awardee occurs prior to the date Shares are paid
under Paragraph 6, then all outstanding Performance Stock Units shall be
forfeited by Awardee.

 

1



--------------------------------------------------------------------------------

(b) Termination of Employment by Reason of Death or Disability. If a Termination
of Employment of Awardee occurs by reason of death or by the Company on account
of Disability prior to any portion of the Performance Stock Units vesting as
provided in Paragraph 1 hereof, but at least six (6) months from the Grant Date,
then the Performance Stock Units shall immediately vest on the date of such
Termination of Employment in a number of Performance Stock Units equal to 100%
of the Target Number multiplied by a fraction, the numerator of which is the
number of complete months that have elapsed from the beginning of the
Performance Period until the date on which the Termination of Employment occurs
and the denominator of which is 36.

(c) Termination of Employment by Reason of Retirement. If, prior to the end of
the Performance Period, but at least six (6) months from the Grant Date, a
Termination of Employment of Awardee occurs by reason of Retirement, then any
unvested Performance Stock Units shall not be forfeited as a result of such
Termination of Employment, and Awardee shall vest in such Performance Stock
Units as provided in Paragraph 1 hereof without regard to such Termination of
Employment and subject to the provisions of this Agreement. For purposes of this
Agreement and this Award under the Plan, “Retirement” shall mean Awardee’s
(i) attaining age fifty-five (55) and (ii) having at least ten (10) years of
continuous service with the Company or Cardinal Health, Inc. and their
Affiliates, including service with an Affiliate of the Company or Cardinal
Health, Inc. prior to the time that such Affiliate became an Affiliate of the
Company or Cardinal Health, Inc. For purposes of the age and/or service
requirement, the Administrator may, in its discretion, credit a Participant with
additional age and/or years of service.

4. Triggering Conduct/Competitor Triggering Conduct. As used in this Agreement,
“Triggering Conduct” shall include the following: disclosing or using in any
capacity other than as necessary in the performance of duties assigned by the
Company and its Affiliates (the “CareFusion Group”) any confidential
information, trade secrets or other business sensitive information or material
concerning the CareFusion Group; violation of Company policies, including but
not limited to conduct which would constitute a breach of any certificate of
compliance or similar attestation/ certification signed by Awardee; directly or
indirectly employing, contacting concerning employment, or participating in any
way in the recruitment for employment of (whether as an employee, officer,
director, agent, consultant or independent contractor), any person who was or is
an employee, representative, officer or director of the CareFusion Group at any
time within the 12 months prior to Awardee’s Termination of Employment; any
action by Awardee and/or his or her representatives that either does or could
reasonably be expected to undermine, diminish or otherwise damage the
relationship between the CareFusion Group and any of its customers, potential
customers, vendors and/or suppliers that were known to Awardee; and breaching
any provision of any employment or severance agreement with a member of the
CareFusion Group. As used in this Agreement, “Competitor Triggering Conduct”
shall include, either during Awardee’s employment or within one year following
Awardee’s Termination of Employment, accepting employment with, or serving as a
consultant or advisor or in any other capacity to, an entity that is in
competition with the business conducted by any member of the CareFusion Group (a
“Competitor”), including, but not limited to, employment or another business
relationship with any Competitor if Awardee has been introduced to trade
secrets, confidential information or business sensitive information during
Awardee’s

 

2



--------------------------------------------------------------------------------

employment with the CareFusion Group and such information would aid the
Competitor because the threat of disclosure of such information is so great
that, for purposes of this Agreement, it must be assumed that such disclosure
would occur.

5. Special Forfeiture/Repayment Rules. For so long as Awardee continues as an
Employee with the CareFusion Group and for three years following Termination of
Employment regardless of the reason, Awardee agrees not to engage in Triggering
Conduct. If Awardee engages in Triggering Conduct during the time period set
forth in the preceding sentence or in Competitor Triggering Conduct during the
time period referenced in the definition of “Competitor Triggering Conduct” set
forth in Paragraph 4 above, then Awardee shall, within 30 days following written
notice from the Company, pay to the Company an amount equal to (x) the aggregate
gross gain realized or obtained by Awardee resulting from the settlement of all
Performance Stock Units pursuant to Paragraph 6 hereof (measured as of the
settlement date (i.e., the market value of the Performance Stock Units on such
settlement date)) that have already been settled and that had vested at any time
within three years prior to the Triggering Conduct (the “Look-Back Period”),
minus (y) $1.00. If Awardee engages only in Competitor Triggering Conduct, then
the Look-Back Period shall be shortened to exclude any period more than one year
prior to Awardee’s Termination of Employment, but including any period between
the time of Termination of Employment and engagement in Competitor Triggering
Conduct. Awardee may be released from Awardee’s obligations under this Paragraph
5 if and only if the Administrator (or its duly appointed designee) authorizes,
in writing and in its sole discretion, such release. Nothing in this Paragraph 5
constitutes a so-called “noncompete” covenant. This Paragraph 5 does, however,
prohibit certain conduct while Awardee is associated with the CareFusion Group
and thereafter and does provide for the forfeiture or repayment of the benefits
granted by this Agreement under certain circumstances, including, but not
limited to, Awardee’s acceptance of employment with a Competitor. Awardee agrees
to provide the Company with at least 10 days written notice prior to directly or
indirectly accepting employment with, or serving as a consultant or advisor or
in any other capacity to, a Competitor, and further agrees to inform any such
new employer, before accepting employment, of the terms of this Paragraph 5 and
Awardee’s continuing obligations contained herein. No provisions of this
Agreement shall diminish, negate or otherwise impact any separate noncompete or
other agreement to which Awardee may be a party, including, but not limited to,
any certificate of compliance or similar attestation/certification signed by
Awardee; provided, however, that to the extent that any provisions contained in
any other agreement are inconsistent in any manner with the restrictions and
covenants of Awardee contained in this Agreement, the provisions of this
Agreement shall take precedence and such other inconsistent provisions shall be
null and void. Awardee acknowledges and agrees that the restrictions contained
in this Agreement are being made for the benefit of the Company in consideration
of Awardee’s receipt of the Performance Stock Units, in consideration of
employment, in consideration of exposing Awardee to the Company’s business
operations and confidential information, and for other good and valuable
consideration, the adequacy of which consideration is hereby expressly
confirmed. Awardee further acknowledges that the receipt of the Performance
Stock Units and execution of this Agreement are voluntary actions on the part of
Awardee and that the Company is unwilling to provide the Performance Stock Units
to Awardee without including the restrictions and covenants of Awardee contained
in this Agreement. Further, the parties agree and acknowledge that the
provisions contained in Paragraphs 4 and 5 are ancillary to, or part of, an
otherwise enforceable agreement at the time the agreement is made.

 

3



--------------------------------------------------------------------------------

6. Payment of Vested Performance Stock Units. (a) Subject to the provisions of
Paragraphs 4 and 5 of this Agreement and Paragraphs 6(b), (c) and (d), and
unless Awardee makes an effective election to defer receipt of the Shares
represented by the Performance Stock Units, no later than 2 1/2 months after the
end of the Performance Period, the Company shall pay to Awardee (without any
payment on behalf of Awardee other than as described in Paragraph 10) the Shares
represented by any Performance Stock Unit to the extent it vested as provided in
Paragraph 1 of this Agreement. Elections to defer receipt of the Shares beyond
the date for payment provided herein may be permitted in the discretion of the
Administrator pursuant to procedures established by the Administrator in
compliance with the requirements of Section 409A of the Code.

(b) Death. Notwithstanding anything herein to the contrary, if any Performance
Stock Units vest as a result of Awardee’s Termination of Employment due to death
as provided in Paragraph 3(b) of the Agreement, the number of Shares
corresponding with the vesting of such Performance Stock Units as provided in
Paragraph 3(b) shall be paid within 60 days after the date of death.

(c) Disability. Notwithstanding anything herein to the contrary, if any
Performance Stock Units vest as a result of the occurrence of a Termination of
Employment by the Company on account of Disability as provided in Paragraph 3(b)
of this Agreement, Awardee shall be entitled to receive the number of Shares
corresponding with the vesting of such Performance Stock Units as provided in
Paragraph 3(b) on or within 60 days after the date of Termination of Employment.

(d) Change of Control. Notwithstanding anything herein to the contrary, if any
Performance Stock Units vest as a result of the occurrence of a Change of
Control, as provided in Paragraph 1(b) of the Agreement, Awardee shall be
entitled to receive the number of Shares corresponding with the vesting of such
Performance Stock Units as provided in Paragraph 1(b) on the date of such Change
of Control.

7. Dividend Equivalents. Awardee shall not be entitled to receive any cash
dividends on the Performance Stock Units. However, cash payments on each cash
dividend payment date with respect to the Shares with a record date prior to the
payment date described in Paragraph 6 shall be accrued until the payment date
described in Paragraph 6 and paid thereon (subject to the same vesting
requirements as the underlying Performance Stock Units award).

8. Right of Set-Off. By accepting these Performance Stock Units, Awardee
consents to a deduction from, and set-off against, any amounts owed to Awardee
that are not treated as “non-qualified deferred compensation” under Section 409A
of the Code by any member of the CareFusion Group from time to time (including,
but not limited to, amounts owed to Awardee as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the CareFusion Group
by Awardee under this Agreement.

 

4



--------------------------------------------------------------------------------

9. No Stockholder Rights. Awardee shall have no rights of a stockholder with
respect to the Performance Stock Units, including, without limitation, any right
to vote the Shares represented by the Performance Stock Units.

10. Withholding Tax.

(a) Generally. Awardee is liable and responsible for all taxes owed in
connection with the Performance Stock Units (including taxes owed with respect
to any cash payments described in Paragraph 7 hereof), regardless of any action
the Company takes with respect to any tax withholding obligations that arise in
connection with the Performance Stock Units. The Company does not make any
representation or undertaking regarding the tax treatment or the treatment of
any tax withholding in connection with the grant or vesting of the Performance
Stock Units or the subsequent sale of Shares issuable upon settlement of the
Performance Stock Units. The Company does not commit and is under no obligation
to structure the Performance Stock Units to reduce or eliminate Awardee’s tax
liability.

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Performance Stock Units (e.g., vesting or settlement) that the Company
determines may result in any domestic or foreign tax withholding obligation,
whether national, federal, state or local, including any employment tax
obligation (the “Tax Withholding Obligation”), Awardee is required to arrange
for the satisfaction of the minimum amount of such Tax Withholding Obligation in
a manner acceptable to the Company. Unless Awardee elects to satisfy the Tax
Withholding Obligation by an alternative means that is then permitted by the
Company, Awardee’s acceptance of this Agreement constitutes Awardee’s
instruction and authorization to the Company to retain on Awardee’s behalf the
number of Shares from those Shares issuable to Awardee under this Award, to
reduce the number of unpaid Performance Stock Units or to sell or arrange for
the sale of the number of Shares as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation as owed when any such obligation comes
due. The value of any Shares retained or the number of Performance Stock Units
reduced for such purposes shall be based on the Fair Market Value, as the term
is defined in the Plan, of the Shares on the date of vesting of the Performance
Stock Units. To the extent that the Company retains any Shares or reduces the
number of Performance Stock Units to cover the Tax Withholding Obligation, it
will do so at the minimum statutory rate, but in no event shall such amount
exceed the minimum required by applicable law and regulations. The Company shall
have the right to deduct from all cash payments paid pursuant to Paragraph 7
hereof the amount of any taxes which the Company is required to withhold with
respect to such payments.

11. Governing Law/Venue for Dispute Resolution/Costs and Legal Fees. This
Agreement shall be governed by the laws of the State of Delaware, without regard
to principles of conflicts of law, except to the extent superseded by the laws
of the United States of America. The parties agree and acknowledge that the laws
of the State of Delaware bear a substantial relationship to the parties and/or
this Agreement and that the Performance Stock Units and benefits granted herein
would not be granted without the governance of this Agreement by the laws of the
State of Delaware. In addition, all legal actions or proceedings relating to
this Agreement shall be brought exclusively in state or federal courts located
in the State of Delaware and the parties executing this Agreement hereby consent
to the personal jurisdiction of such courts. Awardee

 

5



--------------------------------------------------------------------------------

acknowledges that the covenants contained in Paragraphs 4 and 5 of this
Agreement are reasonable in nature, are fundamental for the protection of the
Company’s legitimate business and proprietary interests, and do not adversely
affect Awardee’s ability to earn a living in any capacity that does not violate
such covenants. The parties further agree that in the event of any violation by
Awardee of any such covenants, the Company will suffer immediate and irreparable
injury for which there is no adequate remedy at law. In the event of any
violation or attempted violations of the restrictions and covenants of Awardee
contained in this Agreement, the CareFusion Group shall be entitled to specific
performance and injunctive relief or other equitable relief, including the
issuance ex parte of a temporary restraining order, without any showing of
irreparable harm or damage, such irreparable harm being acknowledged and
admitted by Awardee, and Awardee hereby waives any requirement for the securing
or posting of any bond in connection with such remedy, without prejudice to any
other rights and remedies afforded the CareFusion Group hereunder or by law. In
the event that it becomes necessary for the CareFusion Group to institute legal
proceedings under this Agreement, Awardee shall be responsible to the Company
for all costs and reasonable legal fees incurred by the Company with regard to
such proceedings. Any provision of this Agreement which is determined by a court
of competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.

12. Action by the Administrator. The parties agree that the interpretation of
this Agreement shall rest exclusively and completely within the sole discretion
of the Administrator. The parties agree to be bound by the decisions of the
Administrator with regard to the interpretation of this Agreement and with
regard to any and all matters set forth in this Agreement. The Administrator may
delegate its functions under this Agreement to an officer of the CareFusion
Group designated by the Administrator (hereinafter the “designee”). In
fulfilling its responsibilities hereunder, the Administrator or its designee may
rely upon documents, written statements of the parties or such other material as
the Administrator or its designee deems appropriate. The parties agree that
there is no right to be heard or to appear before the Administrator or its
designee and that any decision of the Administrator or its designee relating to
this Agreement, including, without limitation, whether particular conduct
constitutes Triggering Conduct or Competitor Triggering Conduct, shall be final
and binding unless such decision is arbitrary and capricious.

13. Prompt Acceptance of Agreement. The Performance Stock Unit grant evidenced
by this Agreement shall, at the discretion of the Administrator, be forfeited if
this Agreement is not manually executed and returned to the Company, or
electronically executed by Awardee by indicating Awardee’s acceptance of this
Agreement in accordance with the acceptance procedures set forth on the
Company’s third-party equity plan administrator’s web site, within 90 days of
the Grant Date.

14. Electronic Delivery and Consent to Electronic Participation. The Company
may, in its sole discretion, decide to deliver any documents related to the
Performance Stock Unit grant under and participation in the Plan or future
Performance Stock Units that may be granted under the Plan by electronic means.
Awardee hereby consents to receive such documents by electronic delivery and to
participate in the Plan through an on-line or

 

6



--------------------------------------------------------------------------------

electronic system established and maintained by the Company or another third
party designated by the Company, including the acceptance of Performance Stock
Unit grants and the execution of Performance Stock Unit agreements through
electronic signature.

15. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by Awardee to the Company will
be in writing and will be deemed sufficient if delivered by hand, facsimile,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

CareFusion Corporation

3750 Torrey View Court

San Diego, CA 92130

Attention: General Counsel

Facsimile: 858-617-2300

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to Awardee may be delivered
by e-mail or in writing and will be deemed sufficient if delivered by e-mail,
hand, facsimile, nationally recognized overnight courier, or certified or
registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to Awardee.

16. Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Human Resources and Compensation
Committee or the Board of Directors or that was approved in writing by an
officer of the Company pursuant to delegated authority of the Human Resources
and Compensation Committee provides for greater benefits to Awardee with respect
to vesting of the Award on Termination of Employment than provided in this
agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Termination of Employment by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the Plan.

 

CAREFUSION CORPORATION

By:  

 

Its:  

 

 

7



--------------------------------------------------------------------------------

ACCEPTANCE OF AGREEMENT

Awardee hereby: (a) acknowledges receiving a copy of the Plan, which has either
been previously delivered or is provided with this agreement, and represents
that he or she is familiar with and understands all provisions of the Plan and
this agreement; (b) voluntarily and knowingly accepts this Agreement and the
Performance Stock Units granted to him or her under this Agreement subject to
all provisions of the Plan and this Agreement, including the provisions in the
Agreement regarding “Triggering Conduct/Competitor Triggering Conduct” and
“Special Forfeiture/Repayment Rules” set forth in Paragraphs 4 and 5 above;
(c) acknowledges previously accepting, and voluntarily and knowingly accepts,
the terms of the equity awards of the Company and/or Cardinal Health, Inc. that
Awardee received in connection with the spin-off of the Company from Cardinal
Health, Inc., subject to all the provisions of the applicable equity incentive
plan(s) under which the award(s) was granted; and (d) represents that he or she
understands that the acceptance of this Agreement through an on-line or
electronic system, if applicable, carries the same legal significance as if he
or she manually signed the Agreement. Awardee further acknowledges receiving a
copy of the Company’s most recent annual report to stockholders and other
communications routinely distributed to the Company’s stockholders and a copy of
the Plan Prospectus dated [date of Plan Prospectus] pertaining to the Plan.

 

 

Awardee’s Signature

 

Date

 

8



--------------------------------------------------------------------------------

APPENDIX A

 

            Awardee:     

 

            Target Number:   

 

   

Performance

Measure and

Performance

Target:

    

 

        Date of Grant:   

 

                           

 

9